Citation Nr: 0211005	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  95-41 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The Board remanded this case 
back to the RO for further development in July 1997 and July 
1999, and the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  A cardiovascular disorder, to include congestive heart 
failure, was not present until many years after service and 
has not been shown to be etiologically related to service.


CONCLUSION OF LAW

A cardiovascular disorder, to include congestive heart 
failure, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
addressing the nature, extent, and etiology of his claimed 
disorder.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The Board is aware that the claims file does not include the 
veteran's service medical records, other than a November 1955 
separation examination report.  However, the Board also notes 
that the veteran's service medical records were apparently 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  Additionally, no 
records pertaining to the veteran were available from the 
Surgeon General's office.  The VA's duty to assist with 
obtaining records is particularly pronounced in cases of 
missing service medical records, and the RO informed the 
veteran in several letters that he should provide additional 
information so as to obtain records from alternate sources, 
if possible.  However, in a January 1995 statement, the 
veteran notified the RO that all of his "records" were lost 
in a fire at his home.  The Board is therefore satisfied that 
all necessary efforts have been made by the RO to obtain the 
service medical records of the veteran, and no further 
efforts are needed in this regard.  In light of the 
foregoing, the Board concludes that such records do not 
exist, and further attempts to obtain them would be futile.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a January 2002 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).   
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as which portion of that 
evidence (if any) was to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including cardiovascular diseases, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

As indicated above, the veteran's service medical records are 
largely unavailable, and the veteran's November 1955 
separation examination revealed blood pressure of 128/78 and 
no cardiovascular abnormalities.  Clinical evaluation of the 
heart was normal, and the veteran was found to be qualified 
for separation from service.  

The earliest medical evidence of record of a cardiovascular 
disorder is a series of medical reports from March 1993, 
which reflect that the veteran was hospitalized for a 
"recent onset" of congestive heart failure.  A diagnosis of 
an inferior myocardial infarction two to three days earlier 
was rendered.  Subsequent medical reports reflect additional 
cardiovascular treatment, but no further information was 
provided as to the etiology of a current cardiovascular 
disorder.  A January 1995 VA examination revealed 
hypertension but no evidence of heart disease.

Following the Board's July 1999 remand, and in accordance 
with the instructions therein, the RO notified the veteran 
that he should submit a statement from a private doctor whose 
treatment he had previously cited.  In November 1999, the RO 
received a statement from the cited doctor, who noted the 
following:

[The veteran] related dyspnea/poor 
exercise capacity dating from the 1950's 
persistent to 1997 when he had coronary 
bypass surgery.  It is unclear to me how 
far back this present diagnosis can be 
applied.  Coronary disease can be present 
for decades.  How far back his [coronary 
artery disease] was symptomatic is 
unclear to me as well.  I can verify that 
he had disease in 1997 and can only 
speculate that his dyspnea present 
decades previously was related.

In May 2000, the RO contacted the veteran and requested that 
he furnish further evidence in support of his claim, but his 
only response was to submit a duplicative copy of the 
November 1999 doctor's statement.

While the Board regrets that further service medical records 
are not available, the fact remains that the veteran has not, 
to date, submitted any competent medical evidence of an 
etiological relationship between his current cardiovascular 
problems and service.  The Board has reviewed the November 
1999 statement but finds that this statement suggests only a 
speculative possibility, rather than a likelihood, of such an 
etiological relationship.  Ultimately, the Board finds that 
this statement is not supportive of the veteran's 
contentions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(in which the United States Court of Appeals for Veterans 
Claims held that a medical opinion to the effect that the 
cause of the veteran's death "could" have been attributed 
to his time in a prisoner of war camp, "without supporting 
clinical data or rationale," was insufficient to support a 
claim for service connection).  

Given the lack of competent medical evidence supporting the 
veteran's contentions, the Board finds that a VA examination 
specifically addressing the etiology of his disorder is not 
"necessary" under 38 U.S.C.A. § 5103A(d) (West Supp. 2001), 
as there is no reasonable possibility that such an 
examination would support his claim.

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as set forth in the testimony 
from his March 1996 and December 1997 RO hearings.  During 
these hearings, he described alleged cardiovascular 
symptomatology dating back to service.  He stated that he had 
"smothering spells" in service, and offered his opinion 
that they were symptoms of his current heart disease.  
However, he has not been shown to possess the requisite 
training, credentials, or other expertise needed to render a 
competent opinion as to the etiology of a cardiovascular 
disorder.  As such, his lay opinion cannot be considered 
competent medical evidence and, accordingly, lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a cardiovascular 
disorder, to include congestive heart failure, and the claim 
must be denied.  A cardiovascular disorder, to include 
congestive heart failure, was not present until many years 
after service and has not been shown to be etiologically 
related to service.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 



ORDER

The claim of entitlement to service connection for a 
cardiovascular disorder, to include congestive heart failure, 
is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

